Citation Nr: 1517182	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-31 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1969 and from August 1971 to August 1974.


FINDINGS OF FACT

1.  The Veteran sustained two low back strains in-service in November 1971 and November 1973 but symptoms were not shown to be chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.  

2.  A current low back disorder, diagnosed as degenerative disease of the lumbar spine (osteoarthritic changes), was not shown for many years after service and is not etiologically related to service.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of osteoarthritis (arthritis) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995)), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran maintains that symptoms relating to his low back disorder, including pain, began in service and have continued since service separation.  

Initially, pursuant to X-ray findings in an August 2009 VA examination, the Veteran has a current diagnosis of osteoarthritis of the lumbar spine.  Therefore, a current low back disorder is shown.

Next, although the service treatment records reflect two complaints of back pain in service, symptoms of a chronic low back disorder were not shown.  In this regard, service treatment records reveal that the Veteran was treated in November 1971 for pain to his lower back after moving a heavy object.  The physician noted increased pain with a left leg raise test and the Veteran complained of burning pain in the left thigh, which was noted to be a chronic problem that had worsened due to the back injury.  The Veteran was prescribed three days of bed rest.  In November 1973, he complained of back pain after being involved in a motorcycle accident.  

In a July 1974 Report of Medical History, the Veteran self-reported as to having recurrent back pain; however, the July 1974 Report of Medical Examination, completed by a physician at service separation, reveals that a clinical evaluation of the spine was normal and a lumbar spine disorder, to include osteoarthritis, was not noted at service discharge.  In other words, no chronic disability was observed on examination at service separation.  For these reasons, a chronic low back disorder was not noted in the in-service medical records.

Next, the Board finds that a low back disorder did not manifest to a compensable degree within one year from separation from service in 1974.  The Veteran was first diagnosed with lumbar spine osteoarthritis in the August 2009 VA examination, more than 30 years after service separation.  The evidence does not reflect symptoms prior to that time.  As such, a chronic low back disorder did not manifest in service or to a compensable degree within one year from separation from service; therefore, the criteria for presumptive service connection manifesting to a compensable degree within one year of service connection are not met.

Further, the Veteran's statements regarding continuous symptoms of a lumbar spine disorder are inconsistent with, and outweighed by, other evidence of record.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the Board as fact finder).  Although he stated that his symptoms of a lumbar spine disorder have continued since service separation, the July 1974 Report of Medical Examination at service separation showed a normal clinical evaluation of the Veteran's spine and a lumbar spine disorder was not noted.  

Moreover, despite his complaints of continuous lumbar spine symptoms since service, the evidence of record does not contain any post-service complaints, diagnoses, or treatment for a low back disorder.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Further, in his March 2009 claim for VA compensation benefits, he stated that the onset date of his back disorder was in 1972.  This onset date is inconsistent with service treatment records, which show that his back injuries occurred in November 1971 and November 1973.  

The evidence also includes an August 2009 VA examination report.  The examiner reviewed the claims file, interviewed the Veteran, and discussed the relevant medical evidence of record, to include the in-service back complaints.  The examiner diagnosed degenerative disease (osteoarthritis) of the lumbar spine.  The examiner opined that the Veteran's back disorder was not caused by or a result of the two back strains in service.  

In support of this conclusion, the examiner stated that, while the Veteran sustained two incidents of back pain in service, these episodes were documented as "strains" and he subsequently returned to full active duty.  While the Veteran reported back pain at service separation, the service medical examination was normal.  The examiner then stated that it was "unlikely that 2 simple strains many years ago result in is current complaints of back pain."  Moreover, the examiner noted that the Veteran was not actively under treatment for back pain based on his history at the time of examination.

The Board acknowledges that in his August 2010 substantive appeal (VA Form 9), the Veteran stated that his back injury in service was "more than just a strain," however, the Board finds that as a lay person, he does not have the requisite medical knowledge, training, or experience to be able to diagnose a chronic low back disorder, to include the medically complex disorder of lumbar spine osteoarthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  

Osteoarthritis is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, such as x-rays or MRIs, and manifests even observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

Further, the Board finds that the Veteran is not competent to relate his current low back disorder to service.  The etiology of the current lumbar spine disorder is a complex medical question involving internal and unseen system processes unobservable by the Veteran.  As such, the August 2009 VA medical opinion outweighs the Veteran's lay statements regarding the nature and etiology of his low back disorder. 

Based on the competent and credible evidence of record, the Board finds that the weight of the evidence is against a finding of relationship between the Veteran's currently-diagnosed lumbar spine osteoarthritis and service, to include chronic symptoms in service or continuous symptoms since service separation.  Accordingly, the preponderance of the evidence is against the claim and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The Board finds that all necessary assistance has been provided to the Veteran.  In a timely letter dated in April 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

Next, VA has obtained service treatment records and the Veteran's statements.  He was also provided a VA examination in August 2009 to assist in determining the nature and etiology of his lumbar spine disorder.  As the August 2009 VA examination report was written after an interview with the Veteran, a review of the claims file, and contained specific findings indicating the nature of the disorder and symptomatology, the examination is adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion for this claim.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


